Exhibit 2.2 List of Schedules to the Agreement and Plan of Merger The following is a list of the subject matter of the schedules to the Agreement and Plan of Merger, which schedules were omitted from Exhibit 2.1 pursuant to Item6.01(b)(2) of RegulationS-K. List of Subject Matters on Disclosure Schedules of First National Security Company Schedule 1.1 – Individuals with Knowledge Schedule 4.6 – Subsidiaries Schedule 4.9 – Legal Proceedings Schedule 4.10 – Undisclosed Material Liabilities Schedule 4.11 – Contracts Schedule 4.12 – Title to Assets; Condition of Assets Schedule 4.14 – Taxes Schedule 4.15 – Employee Benefit Plans Schedule 4.17 – Insurance Schedule 4.18(b) – Labor Matters Schedule 4.24 – Loans Schedule 6.1 – Covenants List of Subject Matters on Disclosure Schedules of First Federal Bancshares of Arkansas, Inc. Schedule 1.1 – Individuals with Knowledge Schedule 5.6 – Subsidiaries Schedule 5.7(c) – Financial Statements Schedule 5.9 – Legal Proceedings Schedule 5.10 – Undisclosed Material Liabilities Schedule 5.11 – Contracts Schedule 5.12 – Title to Assets; Condition of Assets Schedule 5.14 – Taxes Schedule 5.15 – Employee Benefit Plans Schedule 5.17 – Insurance Schedule 5.18(b) – Labor Matters Schedule 5.21 – Agreements with Regulatory Agencies Schedule 5.24 – Loans Schedule 6.2 – Covenants
